Citation Nr: 1743647	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  17-09 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) or bipolar disorder.

2. Entitlement to service connection for dementia. 

3. Entitlement to service connection for diabetes.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for a heart disorder.

6. Entitlement to service connection for bilateral hearing loss.

7. Entitlement to service connection for tinnitus.

8. Entitlement to service connection for a kidney disorder.

9. Entitlement to service connection for a lung disorder.

10. Entitlement to service connection for a jaw disorder manifested by broken teeth. 

11. Entitlement to service connection for otitis media. 

12. Entitlement to service connection for a sinus disorder. 

13. Entitlement to service connection for a sleep disorder, manifested by narcolepsy and insomnia.

14. Entitlement to service connection for a colon disorder, to include diverticulitis. 

15. Entitlement to service connection for oral herpes. 

16. Entitlement to service connection for scars.

17. Entitlement to service connection for residuals of a broken toe/foot.

18. Entitlement to service connection for a bilateral knee disorder.

19. Entitlement to service connection for a bilateral hip disorder.

20. Entitlement to service connection for upper/lower back disorder.

21. Entitlement to service connection for a neck disorder.

22. Entitlement to service connection for arthritis of the ankle.

23. Entitlement to service connection for a great toes disorder.

24. Entitlement to service connection for a finger/hand disorder.

25. Entitlement to service connection for arthritis of the elbows. 

26. Entitlement to service connection for a bilateral shoulder disorder 

27. Entitlement to service connection for radiculopathy of the shoulders.

28. Entitlement to service connection for carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to April 1960. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran does not have current diagnoses of an acquired psychiatric disorder, and previous depression disorders were related to nonservice-connected medical conditions by competent medical opinions. 

2. The Veteran's vascular dementia manifested many years after service and is otherwise unrelated to service. 

3. There was no evidence of diabetes in or shortly after service, and symptoms manifested many years after service.  Moreover, competent evidence does not show that his diabetes is otherwise related to service.

4. There was no evidence of hypertension in or shortly after service, and symptoms manifested many years after service.  Moreover, competent evidence does not show that his hypertension is otherwise related to service.

5. The weight of the evidence does not show a current tinnitus disorder. 

6. There was no evidence of a heart disorder in or shortly after service, and symptoms manifested many years after service.  Moreover, competent evidence does not show that his heart disorders are otherwise related to service.

7. The weight of the evidence does not show a current kidney disorder. 

8. The weight of the evidence does not show a current lung disorder, or relate any previous respiratory diagnoses to service.

9. The Veteran has diagnoses of periodontal disease and treatable carious teeth, which cannot be service-connected for compensation purposes. 

10. The Veteran does not have a current dental disorder that can be service-connected for compensation. 

11. The weight of the evidence does not show a current otitis media disorder.  

12. The weight of the evidence does not show a current sinus disorder.  

13. The Veteran has been diagnosed with insomnia, which is a symptom of his nonservice-connected dementia, rather than a distinct disability. 

14. The weight of the evidence does not show a current colon disorder.  

15. There is no evidence of a current oral herpes disorder or that the oral herpes preexisted service, began in service, was aggravated by service, or is otherwise related to service. 

16. The Veteran's scars are not related to service; rather, they are related to a post-service work accident in which he burned his arm and required a skin graft. 

17. The Veteran does not have residuals caused by his in-service toe condition. 

18. There was no evidence of a chronic knee disorder in or shortly after service, and symptoms of a knee disorder manifested many years after service.  Moreover, competent evidence does not show that the knee disorder is otherwise related to service. 

19. There was no evidence of a chronic hip disorder in or shortly after service, and symptoms of a hip disorder manifested many years after service.  Moreover, competent evidence does not show that the hip disorder is otherwise related to service.

20. There was no evidence of a chronic back disorder in or shortly after service, and symptoms of a back disorder manifested many years after service.  Moreover, competent evidence does not show that the back disorder is otherwise related to service.

21. There was no evidence of a chronic neck disorder in or shortly after service, and symptoms of a neck disorder manifested many years after service.  Moreover, competent evidence does not show that the neck disorder is otherwise related to service.

22. There was no evidence of a chronic ankle disorder in or shortly after service, and symptoms of an ankle disorder manifested many years after service.  Moreover, competent evidence does not show that the ankle disorder is otherwise related to service.

23. The Veteran's bunions and hammertoes manifested many years after service and are otherwise unrelated to service. 

24. There is no evidence of a current hand/finger disorder. 

25. There was no evidence of a chronic elbow disorder in or shortly after service, and symptoms of an elbow disorder manifested many years after service.  Moreover, competent evidence does not show that the elbow disorder is otherwise related to service.

26. There was no evidence of a chronic shoulder disorder in or shortly after service, and symptoms of a shoulder disorder manifested many years after service.  Moreover, competent evidence does not show that the shoulder disorder is otherwise related to service.

27. There is no evidence of a shoulder radiculopathy disorder. 

28. There is no evidence of carpal tunnel syndrome. 






CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for service connection for dementia have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3. The criteria for service connection for diabetes have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

4. The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

5. The criteria for service connection for a heart disorder have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

6. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

7. The criteria for service connection for a kidney disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

8. The criteria for service connection for a lung disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

9. The criteria for service connection for a dental disorder for compensation purposes have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

10. The criteria for service connection for otitis media have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

11. The criteria for service connection for a sinus disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

12. The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

13. The criteria for service connection for a colon disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

14. The criteria for service connection for oral herpes have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

15. The criteria for service connection for scars have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

16. The criteria for service connection for residuals of a broken foot/toe have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

17. The criteria for service connection for a knee disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

18. The criteria for service connection for a hip disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

19. The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

20. The criteria for service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

21. The criteria for service connection for an ankle disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

22. The criteria for service connection for a great toes disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

23. The criteria for service connection for a finger/hand disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

24. The criteria for service connection for an elbow disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

25. The criteria for service connection for a shoulder disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

26. The criteria for service connection for radiculopathy of the shoulders have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).
	
27. The criteria for service connection for carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The pertinent regulations were provided to the Veteran in the Statement of the Case/Supplemental Statements of the Case and will not be repeated here.

The Board finds that VA's duties to notify and assist have been met.  Except as discussed herein, neither the Veteran nor his representative raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover, all due process considerations have been satisfied.  While updated VA medical records were associated with the claims file after the Statement of the Case, the majority of records were duplicates and the new records were irrelevant to the issues of service connection.

The Veteran has contended throughout the period on appeal that his service records were destroyed in a fire based on a letter he received from the National Personnel Records Center (NPRC) in January 2014, prior to his claim filings.  The letter stated that "the military record needed to answer your inquiry was located in the area that suffered the most damage in the fire that occurred at this Center on July 12, 1973."  It continued on to state that "fortunately, a portion of the record was among those recovered; however, it was damaged in the fire."  The NPRC letter did not indicate that the Veteran's service treatment records were destroyed; it merely states that whatever particular record the Veteran had asked for had suffered damage.  In fact, from the context of the letter, it appears the document the Veteran requested was his separation document ("a portion of the record...was recovered; however, it was damaged in the fire.  We are enclosing a copy of the separation document, but the photocopy is the best that we can obtain.")  In response to the RO's request for the Veteran's service records, the NPRC did not indicate that service treatment records were destroyed or that any portion of the records had been destroyed.  It appears as though the records are, in fact, complete.  The Board will thus proceed as though the complete service records are associated with the claims file. 

General Consideration of Lay Statements

The Board has considered the Veteran's and his family's lay statements submitted in support of his claims and determined they lack probative value for several reasons.  First, the Veteran has been diagnosed with dementia primarily manifested by forgetfulness, which casts doubt upon the accuracy of his memories.  Second, the Veteran's service records predominantly contradict his general contentions that all of his disorders were noted in his service records.  It appears that he relied on the January 2014 letter discussed above and erroneously believed his service records were destroyed.  Third, his statements contain no detail and are mostly conclusory in their allegations.  Notably, his family's lay statements are almost verbatim copies of his statements, just with different signatures, and make observations they could not have witnessed, such as injuries or events in service.  His family's statements are, for the most part, based on what the Veteran told them and not their first-hand observations.  Finally, to the extent that the Veteran contends his medical disorders began in service, the Board finds that these statements are not probative evidence as many his conditions require diagnostic testing to diagnose and are not observable by a lay person.  The Board thus finds that these statements are not credible or competent evidence, and they were not weighed in assessing the Veteran's claims.  

Finding as to in-service Environmental/Chemical Exposures

On his compensation claim, the Veteran checked "yes" to the boxes asking whether he was claiming disabilities resulting from Agent Orange or other herbicide exposure, asbestos exposure, mustard gas exposure, and/or ionizing radiation exposure, and in each box he placed "diabetes, heart, lungs, etc."  His military records show service from 1959 to 1960 with no foreign service, and Department of Defense records do not document herbicide agents were tested or stored at the bases where the Veteran was stationed during his service.  The Veteran has not provided any competent or credible evidence to support his claim of any of these exposures.  He has provided no details as to how he was supposedly exposed to Agent Orange, asbestos, mustard gas, or radiation, but simply checked the boxes on the claims form.  There is nothing in his records or his military occupational specialty (MOS) to suggest any such exposures occurred.  Accordingly, the Board finds that he was not exposed to herbicide agents, mustard gas, asbestos or ionizing radiation. 

Service Connection for an Acquired Psychiatric Disorder and Dementia

The Veteran contends that he has an acquired psychiatric disorder that stems from service.  Specifically, he states that he witnessed suffering veterans who were injured in duty, he was terrified of an intense war and hand-to-hand combat, and he was subject to intense racism and attacks during service.  He argues that when he reported the attacks, he was labeled a "troublemaker" and ultimately discharged from service.  He also contends that his current dementia diagnosis is related to a bike accident in service and the incidents that allegedly gave rise to his PTSD. 

As discussed above, the Board finds that the Veteran's contentions are not probative in general, due to his dementia, and this finding extends to his claimed in-service stressors.  Moreover, the Veteran's contentions regarding his discharge are contradicted by his military personnel records, which reveal a plethora of detailed charges made against the Veteran throughout his short period of service.  Notably, the Veteran was subject to a hearing by the Board of Officers to determine whether he should be discharged under the provisions of AFR 39-17.  Several witnesses testified to the Veteran's personnel violations during this hearing, including theft of personal property and substandard duty performance, but the Veteran did not discuss experiencing physical altercations, fear of combat, or racism.  He was ultimately discharged under AFR 39-17, and his discharge was termed under honorable conditions.  These records directly contradict the Veteran's recollections of why he was discharged from service and weigh heavily against his claim.

His service treatment records, which appear to be complete, are also associated with the claims file.  In December 1959, he was notified that he was being recommended for discharge under the provisions of Air Force Regulation 39-17 ("AFR 39-17") for unfitness.  Pursuant to this discharge, he was afforded a full medical evaluation and completed a report of medical history that will be referred to throughout this opinion as the "separation examination" and "separation report of medical history."  His service treatment records do not reveal psychiatric complaints, complaints of memory loss, or treatment for any residuals of physical altercations or attacks.  Moreover, his separation psychiatric evaluation was normal, he reported he was in good health on his separation report of medical history, and he denied depression, excessive worry, nervous trouble, frequent trouble sleeping, and loss of memory or amnesia. 

In December 2016, VA completed all efforts necessary verify the Veteran's stressors and determined that the information required to verify them is insufficient to send to JSRRC.  

The post-service medical records are silent for psychiatric treatment until 2012, approximately 50 years after separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that the passage of many years between separation from service and any medical complaints or documentation of a claimed disability weighs against a claim for service connection).  In March 2012, the Veteran was admitted to JFK Medical Center with diagnoses of respiratory and cardiovascular diagnoses.  He was afforded a psychiatric evaluation due to hallucination with some confusion, and subsequently discharged without a psychiatric diagnosis but with instructions to follow up with a psychiatrist.  In January 2013, the Veteran was admitted again, this time with diagnoses of an altered mental status and urosepsis.  A psych consultation was scheduled due to his agitation, but he was ultimately discharged without a psychiatric diagnosis.  

VA records show that, in September 2014, he was referred for an assessment of PTSD with a VA staff psychologist.  The Veteran reported experiencing nightmares of falling into fuel tanks, and the examiner noted that the Veteran worked as a truck driver for most of his post-service career and apparently dealt with hazardous materials such as fuel or asphalt.  The assessment was: rule out depression due to cardiac condition; adjustment disorder with depression; and rule out  PTSD (nonmilitary-related).

He underwent a neuropsychology consultation in early February 2015 and the impression was some frontal lobe syndrome related to vascular changes.  Later that month, a VA staff psychiatrist diagnosed him with vascular dementia, but no other Axis I diagnoses. 

In sum, the competent and credible evidence does not show a current psychiatric disorder related to service.  Moreover, the competent and credible evidence does not show that the Veteran's dementia began in or is otherwise related to service.  Instead, the evidence shows that his dementia and other psychiatric symptoms manifested many years after service and are related to nonservice-connected medical conditions or his post-military work as a truck driver.   

The Board thus finds that the preponderance of the evidence is against service connection for an acquired psychiatric disorder and dementia, and the claims are denied.  Because there is no evidence of the conditions during or shortly after service, and there is no competent evidence that otherwise relates these disorders to service, an examination was not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


Service Connection for Diabetes and Hypertension

The Veteran contends that his current diabetes and hypertension disorders began in service and were noted in his service treatment record.   The Veteran also contended that he was exposed to herbicide agents, which caused his diabetes.  As noted above, his claims of various environmental and chemical exposures are baseless, and any claims for presumptive service connection are denied.   

The Board further finds that the Veteran is not entitled to service connection for diabetes or hypertension on a presumptive or direct basis.  The Veteran's service treatment records are associated with the claims file and appear to be complete.  The service records do not show diagnoses of diabetes or hypertension, or treatment for related symptoms, and the separation examination was normal, including a blood pressure reading of 102/62 and negative sugar laboratory findings.  Importantly, the Veteran denied a history of or current issues with high or low blood pressure or sugar in urine on his separation report of medical history and indicated his health was "good."  

The record is silent for diagnoses of hypertension and diabetes until 2004 and 2005, respectively, or approximately 45 years after separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that the passage of many years between separation from service and any medical complaints or documentation of a claimed disability weighs against a claim for service connection).  Notably, private and VA medical records do not relate his hypertension and diabetes to service, nor note any history of related symptoms dating back to service. 

In sum, the competent and credible evidence does not show that the Veteran's diabetes or hypertension began during service or manifested to a compensable degree within one year after service, and the evidence does not show a continuity of symptomatology.  Instead, the records show that these disorders manifested many years after service and there is no competent evidence that otherwise relates these disorders to service.   

The Board thus finds that the preponderance of the evidence is against presumptive and direct service connection, and the claims are denied.  Because there is no evidence of the conditions during or shortly after service, and there is no competent evidence that otherwise relates these disorders to service, an examination was not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service Connection for Tinnitus

The Veteran contends he has tinnitus related to his duties in service.  While his service records show that he served in the Air Force in a capacity that is analogous to a civilian substation operator, the Veteran was not treated for complaints of tinnitus in service, nor did he indicate tinnitus-related issues at separation.  

The Board previously found above that the Veteran's lay contentions submitted to VA in support of his claims are not probative in general, including his contentions regarding the etiology of his tinnitus.  Moreover, the Board finds the Veteran's statements made seeking treatment more probative than statements made seeking compensation.   The Veteran denied having tinnitus on several occasions, including in an August 2013 geriatric medicine consultation, the September 2015 audiology consultation, and a March 2016 otolaryngology evaluation.  

In sum, there is no competent and credible evidence that the Veteran has a current tinnitus disorder.  The Board thus finds that the preponderance of the evidence is against presumptive and direct service connection for tinnitus, and the claim is denied.  Because there is no credible evidence the Veteran has tinnitus, an examination was not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
 
Service Connection for Heart, Lung, and Kidney Disorders

The Veteran contends that he has current heart, lung, and kidney disorders that began in service.  To the extent he claims any of these conditions are a result of exposures such as Agent Orange, mustard gas, asbestos or ionizing radiation, as found above, his allegations of such exposures are unsubstantiated, so any claim for presumptive service connection is denied.

The Veteran's service treatment records are associated with the claims file and appear to be complete.  The service records do not show diagnoses of a heart, lung, or kidney disorder, nor treatment for related symptoms.  The separation evaluation was normal, including the heart, lungs, and endocrine system portions.  While the Veteran contended in his notice of disagreement that he had signs and symptoms of his disorders in service, he indicated his health was "good" on his separation report of medical examination and denied chronic coughing, shortness of breath, pain or pressure in the chest, palpitations or pounding heart, high or low blood pressure, and kidney/urine issues on his separation report of medical history.  

The record is silent for diagnoses of heart, respiratory, and kidney issues until approximately 2004, more than 40 years after separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that the passage of many years between separation from service and any medical complaints or documentation of a claimed disability weighs against a claim for service connection).  

In October 2004, the Veteran presented to primary care with complaints of shortness of breath upon exertion.  He was diagnosed with coronary artery disease and hypertension.  Since then, he was treated at JFK Medical Center and other non-VA hospitals for the following disorders: acute myocardial infarction, pulmonary edema, and congestive heart failure (December 2007); congestive heart failure and elevated TNI (December 2009); respiratory distress with elevated D-dimer, non-ST elevation MI, non-ischemic cardiomyopathy, non-sustained ventricular tachycardia, pneumonia, acute renal insufficiency, and diabetes type II (March 2012); and pneumonia, congestive heart failure, and coronary artery disease (May 2013).  Recent VA medical records show he has current diagnoses of atrial fibrillation and cardiomyopathy, but no kidney or respiratory conditions.  In January 2016, the Veteran presented with complaints of shortness of breath but examination revealed no evidence of pneumonia or congestive heart failure exacerbation.  It was assessed as shortness of breath with an unclear etiology and it apparently resolved by an August 2016 visit, when he denied shortness of breath.  Moreover, VA records and laboratory findings from the period on appeal show no renal disease or dysfunction or other kidney problems.  Importantly, neither the private nor medical records related any of the diagnosed disorders to service. 
 
In sum, the competent and credible evidence does not show that the Veteran's disorders were chronic in service or manifested to a compensable degree within one year after service, and the evidence does not show a continuity of symptomatology.  Instead, the records show that these disorders manifested many years after service and there is no competent evidence that otherwise relates these disorders to service.   

The Board thus finds that the preponderance of the evidence is against presumptive and direct service connection, and the claims are denied.  Because there is no evidence of the conditions during or shortly after service, no credible evidence of continuity of symptomatology, and no competent evidence that otherwise relates these disorders to service, an examination was not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service Connection for Jaw Disorder

The Veteran contends that his jaw disorder, manifested by broken teeth, began in service.  Specifically, he said the dentist at recruit training noted his dental condition in his military record.  

The Veteran's service treatment records are associated with the claims file and appear to be complete.  The service records do not show treatment for dental trauma or a dental disorder in service.  While the Veteran was assessed with cervical adenopathy - left jaw angle in June 1959, the primary issue was related to throat swelling and there were no follow-up complaints related to the jaw.  Importantly, the separation examination was normal and the Veteran did not note dental issues on his separation report of medical history.  

In fact, the record is silent for complaints of or treatment for a dental condition until August 2013, almost 55 years after separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that the passage of many years between separation from service and any medical complaints or documentation of a claimed disability weighs against a claim for service connection).  In August 2013, it was noted during a VA primary care evaluation that he needed a dental consult for his missing upper denture.  

The Veteran was afforded a VA dental examination in October 2014.  The examiner concluded that the Veteran has missing teeth and the remaining teeth are periodontally-compromised, but there was no bone pathology or other diagnosis.  He noted that the service records did not reveal a dental disorder in service and concluded that it was less likely than not that any current dental problem was caused by the Veteran's left side cervical adenopathy during service.  

In sum, the competent and credible evidence does not show that the Veteran experienced dental trauma in service nor do they demonstrate a current dental disorder that can be service-connected for compensation purposes.  

The Board notes that periodontal disease or treatable carious teeth are not considered disabling for VA compensation purposes; such conditions can only be service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  

The Board has considered the Veteran's statements in support of his claim, but finds that the medical evidence is more probative in determining whether the Veteran has a current dental disorder.  In consideration of the lay and medical evidence, the Board finds that the preponderance of the evidence is against service connection for a dental condition for compensation purposes and the claim is denied.  

Service Connection for a Sinus Disorder and Otitis Media

The Veteran contends that he has a current sinus disorder, manifested by nasal congestion, facial pain, headaches, nighttime coughing, discharge, and general malaise, that began after a biking accident in service.  He also contends that he has chronic otitis media, manifested by ear pain, fever, and irritability, that began in service, as a result of the bike accident.  The Board finds, however, that the Veteran is not entitled to service connection because there is no evidence of a current sinus disorder or chronic otitis media.  

The Veteran's service treatment records are associated with the claims file and appear to be complete.  The service records do not show diagnoses of a sinus disorder or otitis media.  While the Veteran was treated for tension headaches, a cold, and tonsillitis in service, and occasional headaches were noted on his separation report of medical examination, the evaluation portion was normal.  Importantly, the Veteran denied a history of or current issues with ear, nose, or throat trouble, running ears, chronic or frequent colds, and sinusitis on his separation report of medical history.  There is no objective corroboration of a bike accident in the service records, nor did he report such at separation. 

Moreover, the Veteran's post-service records do not show a diagnosis of sinus or otitis media disorders during the period on appeal.  VA otolaryngology records from 2014 and 2015 show treatment for removal of ear wax and diagnoses of impacted cerumen only.  A January 2015 neurology consult showed a normal ear, nose, and throat evaluation and a CT scan of the head revealed well-pneumatized sinuses and an intact calvarium.  A March 2016 VA physical examination was normal for the head, ear, nose, and throat, except for impacted cerumen, and the Veteran was diagnosed with chronic laryngitis and allergies.  In March 2016 and November 2016, otolaryngology visits revealed clear otorrhea and no evidence of tinnitus, cerumen, ear fullness, foreign body, lesion, otalgia, TM perforation, chronic ear infections, or vertigo.  

In sum, the competent and credible evidence does not show that the Veteran has a current sinus or otitis media disorder related to service.  The Board thus finds that the preponderance of the evidence is against service connection for a sinus disorder or otitis media disorder and the claims are denied.  Because there is no evidence of current conditions, an examination was not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  



Service Connection for a Sleep Disorder

The Veteran contends that he has a current sleep disorder, to include narcolepsy and insomnia, which began in service.  The Board finds, however, that the Veteran is not entitled to service connection because there is no evidence of a current sleep disorder.  

The Veteran's service treatment records are associated with the claims file and appear to be complete.  The service records do not show treatment for symptoms of a sleep disorder, nor is a sleep disorder documented on the separation examination.  The Veteran also explicitly denied having frequent trouble sleeping and frequent or terrifying nightmares on his report of medical history.  

VA medical records show that he first complained of sleep problems during a September 2014 mental health consultation and it was subsequently discussed in the course of dementia evaluations and mental health visits.  For example, insomnia was indicated as an associated problem, along with forgetfulness, in a February 2015 mental health treatment plan for vascular dementia.  During a September 2016 mental health visit, the staff psychiatrist noted that his sleep was "fine."   

The Board finds that the diagnosis of insomnia is not a separate disorder that can be compensated.  Rather, it is a symptom of the Veteran's vascular dementia, for which service connection has been denied.  There is no diagnosis of narcolepsy.

In sum, the competent and credible evidence does not show that the Veteran has a distinct diagnosis of a sleep disorder that began in or is otherwise related to service.  The Board thus finds that the preponderance of the evidence is against service connection for a sleep disorder and the claim is denied.  Because there is no evidence of a current condition or symptoms in service, an examination was not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  




Service Connection for a Colon Disorder

The Veteran contends that he has a current colon disorder, to include diverticulitis or irritable colon syndrome, which is secondary to his hypertension and degenerative arthritis.  He also contends that he experienced cramping and irregular defecation in service, which he attributes to the early stages of a colon condition.  The Board finds, however, that the Veteran is not entitled to service connection because there is no evidence of a current colon disorder. 

The Veteran's service treatment records are associated with the claims file and appear to be complete.  The service records do not show treatment for symptoms of a colon condition, including cramping or irregular defection, nor are these symptoms documented on the separation examination or report of medical history.  The Veteran also explicitly denied having frequent indigestion and stomach or intestinal trouble at separation.   

Importantly, the Veteran's post-service records do not show a diagnosis of or treatment for a current colon condition.  While private medical records from December 2008 and December 2010 show that he requested a colonoscopy, the records do not contain results.  He also refused to undergo a coloscopy on nine separate occasions from 2013 to 2016 when scheduled by VA.  VA records further show that he denied gastrointestinal complaints in May 2013 and August 2013.  While he was treated for diarrhea of an unknown etiology in November 2014, he denied complaints of diarrhea in February 2015 and March 2015. 

In sum, the competent and credible evidence does not show that the Veteran has a current colon disorder related to service.  The Board thus finds that the preponderance of the evidence is against service connection and the claim is denied.  Because there is no evidence of a current condition, an examination was not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  




Service Connection for Oral Herpes

The Veteran contends that his oral herpes condition began prior to service and was aggravated in service.  Specifically, he said he would have breakouts when he was stressed or ill during service.

The Veteran's service treatment records are associated with the claims file and appear to be complete.  The entrance examination did not note herpes and the Veteran did not report it on his entrance report of medical history.  The remainder of the Veteran's service records does not show treatment for herpes in service nor is herpes noted at separation from service on the examination or report of medical history.  

In fact, the record is silent for complaints of or treatment for herpes until April 2015, 55 years after separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that the passage of many years between separation from service and any medical complaints or documentation of a claimed disability weighs against a claim for service connection).  In April 2015, the Veteran requested that he be tested for all sexually transmitted diseases, including the herpes simplex.  

In sum, the competent and credible evidence does not show that the Veteran's oral herpes condition began before or during service, was aggravated by service, or is otherwise related to service.  

In consideration of the competent and credible evidence, the Board finds that the preponderance of the evidence is against service connection for a herpes condition and the claim is denied.  Because there is no evidence of the condition before, during, or after service, an examination was not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  




Service Connection for Scars

The Veteran contends that he injured his arms in service and consequently suffered scars.  

The Veteran's service treatment records are associated with the claims file and appear to be complete.  The service records do not show treatment for an arm injury, and scars are not documented on the separation examination.  Additionally, the Veteran did not reference a biking accident, arm injury, or scar on his separation report of medical history.  

Notably, in December 2009, it was noted that the Veteran had a skin graft applied to his left arm secondary to a burn.  A September 2014 mental health consultation reflects that the Veteran burned his arms approximately 10 years prior while moving asphalt and required skin graft operations as a result.  

In consideration of the competent and credible evidence, the Board finds that the service connection is not warranted.  There is no evidence the scars were incurred in service, as the Veteran contends, and there is evidence that the scars were incurred as the result of a work accident many years after separation from service.  Accordingly, the claim is denied.  Because there is competent evidence that relates the scars to a nonservice-related event, an examination was not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service Connection for Musculoskeletal and Related Disorders

The Veteran has filed for service connection for the following musculoskeletal and related disorders: residuals of a broken toe and foot; bilateral knee disorder; bilateral shoulder disorder; bilateral hip disorder; neck disorder; upper and lower back arthritis; ankle arthritis; great toes disorder; hand/finger disorder; elbow arthritis; carpel tunnel syndrome; and radiculopathy of the shoulders.  He has made two contentions regarding the etiology of these conditions.  First, he argues that these conditions stem from his flat feet, which preexisted service and were aggravated in service.  Second, he argues that he was injured in a biking accident, which has subsequently caused his musculoskeletal problems, shoulder radiculopathy, and carpal tunnel syndrome. 

The Veteran's service treatment records are associated with the claims file and appear to be complete.  Neither the entrance examination nor the entrance report of medical history notes flat feet.  Later treatment records show two complaints of back pain while working at the mess hall and treatment for left foot pain, which was assessed as low grade traumatic arthritis or contusion of bone.  X-rays were negative and the examiner indicated he was asymptomatic but for pain.  Moreover, the Veteran's separation examination was normal, he stated he was in good health, and he denied having any musculoskeletal pain on his separation report of medical history.  While he reported having leg cramps, it was noted that he only experienced them while swimming on rare occasions.  

The Veteran was afforded VA examinations in October 2014 for his foot and back claims.  Regarding his foot, the examiner diagnosed the Veteran with incurvated toenails, bilaterally, and no other foot diagnoses.  A physical examination revealed that there was no functional loss attributable to the disorder and there was no pain on range of motion bilaterally.  The examiner concluded that the current disorder is not related to his foot pain in service because there is no relationship between foot pain and incurvated toenails.   

Regarding the back, the Veteran was diagnosed with degenerative disc disease of the spine.  A physical examination revealed no radicular pain or other signs or symptoms due to radiculopathy.  The examiner concluded that it was due to the normal aging process because there was no evidence of a back injury in service that would cause a permanent or chronic back condition.  The Board finds that these medical opinions are probative because they contemplated the Veteran's statements and service records, and included rationales.  

Post-service private medical records from 2004 to 2013 do not show complaints or treatment for musculoskeletal conditions.  Instead, March 2012 JFK records show a normal physical examination, including of the neck, back, and upper and lower extremities, except for symptoms of edema.  In March 2015, the Veteran complained of arthritic pain.  VA records from August 2015 show diagnoses of bunions, hammertoe, and mild arthritis in the shoulders, ankles, elbows, and knees, but x-rays showed normal hips.  There was no evidence of treatment for hip issues, hand/finger issues, shoulder radiculopathy, or carpal tunnel syndrome.    

In consideration of the competent and credible evidence, the Board finds that the Veteran is not entitled to service connection for the musculoskeletal disorders.  While there is evidence of back pain and foot pain in service, these complaints were remote and resolved by separation from service.  The record does not show treatment for disorders until October 2014, almost 55 years after service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that the passage of many years between separation from service and any medical complaints or documentation of a claimed disability weighs against a claim for service connection).  Importantly, the record does not show that the Veteran has flat feet or suffered a biking accident in service, although these are the main bases for his claims.  While the Board considered that the Veteran did injure his foot in service, the foot injury resolved by separation, and has not been related to any present musculoskeletal disorders by the competent and credible evidence. 

In sum, the competent and credible evidence does not show that the Veteran's musculoskeletal disorders were chronic in service or manifested to a compensable degree within one year after service, and there is no evidence of a continuity of symptomatology.  Indeed, the evidence show that these disorders manifested many years after service and there is no competent evidence that otherwise relates these disorders to service.   

Additionally, the competent and credible evidence does not demonstrate the Veteran has current hip, hand/finger, carpal tunnel syndrome, or shoulder radiculopathy disorders. 

In consideration of the evidence, the Board finds that the preponderance of the evidence is against presumptive and direct service connection for the musculoskeletal, carpal tunnel syndrome, and radiculopathy disorders and the claims are denied.  Because there is no evidence of the conditions during or shortly after service, except for the foot and back, and there is no competent evidence that otherwise relates these disorders to service, an examination was not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


ORDER

Service connection for an acquired psychiatric disorder is denied

Service connection for dementia is denied

Service connection for diabetes is denied. 

Service connection for hypertension is denied.

Service connection for a heart disorder is denied. 

Service connection for tinnitus is denied.

Service connection for a kidney disorder is denied.

Service connection for a lung disorder is denied.

Service connection for a jaw disorder manifested by broken teeth is denied.

Service connection for otitis media is denied. 

Service connection for a sinus disorder is denied.

Service connection for a sleep disorder is denied. 

Service connection for a colon disorder is denied. 

Service connection for oral herpes is denied.

Service connection for scars is denied. 

Service connection for residuals of a broken toe/foot is denied. 

Service connection for a bilateral knee disorder is denied. 

Service connection for a bilateral hip disorder is denied. 

Service connection for a back disorder is denied.

Service connection for a neck disorder is denied.

Service connection for arthritis of the ankle is denied. 

Service connection for a great toes disorder is denied.

Service connection for a finger/hand disorder is denied. 

Service connection for arthritis of the elbows is denied. 

Service connection for a bilateral shoulder disorder is denied. 

Service connection for radiculopathy of the shoulders is denied. 

Service connection for carpal tunnel syndrome is denied.


REMAND

The Veteran's service records show that he served in the Air Force in a capacity that is analogous to a civilian substation operator and they demonstrate a shift in hearing thresholds from entrance to separation.  In September 2015, the Veteran was assessed for hearing loss and it was noted that he had a history of significant noise exposure due to his service in the Air Force working with ground power installation.  He underwent an audiological evaluation in September 2015, at which time he was determined to have mild to moderate hearing loss at 2000 Hz and beyond.  It is unclear, however, whether he has hearing loss for VA compensation purposes.  The RO should obtain the September 2015 VA audiogram results and readjudicate the Veteran's claim for hearing loss with consideration of the evidence listed in this Remand.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a copy of the September 2015 VA audiogram results and associate it with the claims file. 

2. If the September 2015 audiogram does not demonstrate hearing loss for VA compensation purposes, schedule the Veteran for a VA audiological evaluation to assess the current severity of his hearing loss. 

3. After completion of the above, the AOJ should readjudicate the issue on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate amount of time for response.  Then, return the matter to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


